By assignments of error numbered 1 to 11, inclusive, the appellant predicates error upon the admission of certain evidence shown in the bill of exception. It is thought by this court that a specific part of the evidence of Alex Natlock and Elbert Hulco was upon a collateral matter not competent to be a basis for impeachment. But, as part of the evidence of these two witnesses was, it is concluded, admissible for impeachment as offered, the objection to the whole of the evidence may not be sustained as ground for reversal. The evidence of the other witnesses was, it is concluded, admissible as impeaching statements to show inconsistent and contradictory statements to the witness' testimony at the *Page 1174 
trial and motive for his testimony. Railway Co. v. Jackson, 93 Tex. 262,54 S.W. 1023; Railway Co. v. Munn, 46 Tex. Civ. App. 276, 102 S.W. 442; Railway Co. v. Brown, 78 Tex. 401, 14 S.W. 1034.
By assignments of error numbered 12 to 16, inclusive, the appellant predicates error upon the admission of certain evidence shown in the bill of exception. It is believed that a part of the evidence of plaintiff and of Colson was admissible for the purposes offered, and an objection made to the whole of the testimony complained of may not be sustained as ground for reversal. The testimony of Mrs. Barlow was admissible for the purpose, as offered, of impeachment of the testimony of the witness Dennis.
After reviewing the record, it is concluded that the seventeenth, eighteenth, and nineteenth assignments of error do not warrant a reversal of the judgment, and they are overruled.
Judgment affirmed.